Case 5:20-cv-00159-RWS-CMC Document 11 Filed 09/16/21 Page 1 of 2 PageID #: 33


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION
                                                   §
 BENJAMIN HULSEY                                   §
                                                   §
        Plaintiff                                  §
                                                   §
 v.                                                §    Case No. 5:20-cv-00159
                                                   §
 AMBER VAN DER RAANDT, ET AL.                      §
                                                   §
        Defendants                                 §


                                                ORDER

        Plaintiff Benjamin Hulsey, proceeding pro se, filed the above-styled and numbered civil
 action complaining of alleged violations of his constitutional rights. The case was referred to the
 United States Magistrate Judge in accordance with 28 U.S.C. § 636.
        Plaintiff was released from confinement on December 29, 2020, and did not notify the Court
 of his release, nor has he contacted the Court since that time. On August 18, 2021, after learning
 of Plaintiff’s release, the Magistrate Judge issued a Report recommending dismissal of the lawsuit
 for failure to prosecute. A copy of this Report was sent to Plaintiff at his last known address, return
 receipt requested, but was returned as undeliverable. Because no objections have been received,
 Plaintiff is barred from de novo review by the District Judge of those findings, conclusions, and
 recommendations and, except upon grounds of plain error, from appellate review of the unobjected-
 to factual findings and legal conclusions accepted and adopted by the District Court. Duarte v. City
 of Lewisville, Texas, 858 F.3d 348, 352 (5th Cir. 2017).
        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.
 Upon such review, the Court has determined the Report of the Magistrate Judge is correct. See
 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243
 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is
 “clearly erroneous, abuse of discretion and contrary to law.”) It is accordingly




                                                   1
    .
Case 5:20-cv-00159-RWS-CMC Document 11 Filed 09/16/21 Page 2 of 2 PageID #: 34


         ORDERED that the Report of the Magistrate Judge (Docket No. 9) is ADOPTED as

 the opinion of the District Court. It is further

         ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

 for failure to prosecute. Fed. R. Civ. P. 41(b). It is further

         ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED.

       So ORDERED and SIGNED this 16th day of September, 2021.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                                    2
